Title: From John Adams to Abraham Rutledge, 25 June 1798
From: Adams, John
To: Rutledge, Abraham,Davis, Dennis



To the Companies of Infantry commanded by Captains Rutledge and Davis of Washington County in the State of Maryland,GentlemenPhiladelphia June 25 1798

I thank you for this Address presented to me by your Representative in Congress Mr Baer.
The Sincere Affection you express for the Government of your Choice, and determination at every hazard to support it, are the more acceptable, because a Majority of you, exercising the Right of Freemen have not only indulged but freely expressed their opinions in opposition to certain measures of Government.
I cannot however upon this occasion forbear to lament the gross Misrepresentations which have misled so many Citizens in their opinions of many Measures.
John Adams